                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

JAMES JONES, et al.,

      Plaintiffs,                                      Case No. 1:18-cv-403

              vs.                                     Dlott, J.
                                                      Bowman, M.J.

CITY OF FOREST PARK, et al.,

      Defendants.
                         REPORT AND RECOMMENDATION

       On April 11, 2019, Magistrate Judge Bowman issued a Report and

Recommendation that Plaintiffs’ second motion to amend be denied and that the County

Defendants’ motions to dismiss be granted. (Doc. 40). Purportedly in response to the

Report and Recommendation, Plaintiffs filed a third motion to amend the complaint. (See

Doc. 41).   Plaintiffs’ motion asserts that they are “correcting many of the defects

complained of and thus, meeting the minimum pleading standards” against these County

Defendants. (Doc. 41-1, PAGEID# 246). Plaintiffs’ motion further asserts that

amendments are made in “paragraphs 3, 11, 16 [and] 18 to add when persons are

supervisors, policy and or custom violations and to add common law negligence.” Id.

Plaintiff also filed objections to the Report and Recommendation, which remains pending

before the District Judge.   Upon careful review, the undersigned finds that Plaintiffs’

motion to amend is not well-taken and should be denied.

      Rule 15(a) of the Federal Rules of Civil Procedure provides that “[t]he court should

freely give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). Rule 15

reinforces “the principle that cases ‘should be tried on their merits rather than the
technicalities of pleadings.’” Moore v. City of Paducah, 790 F.2d 557, 559 (6th Cir. 1986)

(quoting Tefft v. Seward, 689 F.2d 637, 639 (6th Cir.1982)). The grant or denial of a

request to amend a complaint is left to the broad discretion of the trial court. Gen’l Elec.

Co. v. Sargent & Lundy, 916 F.2d 1119, 1130 (6th Cir. 1990). In exercising this discretion,

the trial court may consider such factors as “undue delay, bad faith or dilatory motive on

the part of a movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment

[and] futility of the amendment[.]” Foman v. Davis, 371 U.S. 178, 182 (1962). See also

Brumbalough v. Camelot Care Ctrs., Inc., 427 F.3d 996, 1001 (6th Cir. 2005).

       “Amendment of a complaint is futile when the proposed amendment would not

permit the complaint to survive a motion to dismiss.” Miller v. Calhoun Cnty., 408 F.3d

803, 817 (6th Cir. 2005). To survive a motion to dismiss, a complaint must contain

sufficient factual allegations to state a claim that is plausible. Ashcroft v. Iqbal, 556 U.S.

662 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570.

       Plaintiffs’ third attempt to amend their complaint is futile for the reasons stated in

the prior Report and Recommendation. (See doc. 40). Namely, Plaintiffs still have not

identified with any particularity how any actions alleged violated their constitutional rights;

nor does it describe in any detail what, if any, damages the Plaintiffs suffered therefrom.

As such, Plaintiffs’ proposed amendments do not comport with the pleading requirements

outlined in Twomby and Iqbal.

       For these reasons, it is herein RECOMMENDED that Plaintiffs’ motion for leave to

file a third amended complaint (Docs. 41) should be DENIED. Furthermore, no additional




                                              2
motions to amend shall be filed until such time as a decision is rendered on the pending

Report and Recommendation. (See Doc. 40).

                                                      /s Stephanie K. Bowman
                                                      Stephanie K. Bowman
                                                      United States Magistrate Judge




                                           3
                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

JAMES JONES, et al.,

       Plaintiffs,                                      Case No. 1:18-cv-403

               vs.                                      Dlott, J.
                                                        Bowman, M.J.

CITY OF FOREST PARK, et al.,

       Defendants.

                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            4
